Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Claims 35-39 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/10/22.
Claim Objections
3.	Claims 22, 23, 25, 26, and 32-34 are objected to for depending on cancelled claim 20. For the purpose of examination, all of these claims are being treated as being dependent on claim 21. Appropriate correction is required.
4.	Claim 24 is objected to because the limitation “the handle portions” lacks proper antecedent basis. It seems this claim should depend from claim 23 where the handle portions are set forth. Appropriate correction is required
5.	Claim 27 is objected to because the limitation “the auxiliary handle” lacks proper antecedent basis. It seems this claim should depend from claim 26 where the auxiliary handle is set forth. Appropriate correction is required
6.	Claim 30 is objected to because the limitation “the auxiliary handle” lacks proper antecedent basis. It seems this claim should depend from claim 26 where the auxiliary handle is set forth. Appropriate correction is required
7.	Claim 31 is objected to because the limitation “the two auxiliary handle portions” lacks proper antecedent basis. It seems this claim should depend from claim 30 where the two auxiliary handle portions are set forth. Appropriate correction is required.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


10.	Claims 21, 22, 25, and 32-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Fevre (GB 07368 A).
Regarding claim 21, Le Fevre discloses a convertible bag comprising: a handle (plainly shown in Figures 1-4); and two retractable straps (4); wherein each retractable strap is extendable from the bag and releasably attachable (i.e. capable of being somehow attached, perhaps tied around, where no specific method or means of attachment is currently claimed) to the handle, so as to convert the convertible bag from a handbag configuration (Figure 1) in which the bag may be carried using the handle, to a backpack configuration in which the bag may be carried using backpack straps formed from the handle and the retractable straps (Figure 3, but the straps 4 tied or otherwise attached to the handle), and wherein each retractable strap is releasable from the handle and retractable (via 1), so as to convert the convertible bag from the backpack configuration to the handbag configuration.  
Regarding claim 22, Le Fevre discloses the convertible bag according to claim 21, wherein the retractable straps are extendable and retractable through an aperture (3), or apertures, in the convertible bag (see Figures 3 and 12).

Regarding claim 32, Le Fevre discloses the convertible bag according to claim 21, wherein the convertible bag further comprises a spring-loaded retractor spool (5/6) for retracting each of the two retractable straps.
Regarding claim 33, Le Fevre discloses the convertible bag according to claim 21, wherein the backpack straps are separate to each other in the backpack configuration (Figure 3, but the straps 4 tied or otherwise attached to the handle) and wherein in use, each of the backpack straps is configured to pass over a user's shoulder.
Regarding claim 34, Le Fevre discloses the convertible bag according to claim 21, wherein each of the retractable straps comprises an adjuster (5/6), wherein the adjuster is configured to vary length of the respective backpack straps formed in the backpack configuration.
Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 21-28, 30, 33, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Moll (EP 1323362 A2) in view of Martin (US 1,979,978 A).
Regarding claim 21, Moll discloses a convertible bag comprising: a handle (12); and two straps (the straps shown attaching 21a and 21b to the bag); wherein each strap is releasably attachable (via 21a and 21b) to the handle, so as to convert the convertible bag from a handbag configuration (Figure 1) 
Regarding claim 22, Moll as modified above would include the convertible bag according to claim 21, wherein the retractable straps are extendable and retractable through an aperture, or apertures, in the convertible bag, as taught by Martin.
Regarding claim 23, Moll as modified above would include the convertible bag according to claim 21, wherein the handle comprises two handle portions (left and right 13), wherein in the handbag configuration the two handle portions are releasably attached to each other to form said handle (see Figure 1), and wherein in the backpack configuration each of the handle portions is releasably attached to the corresponding retractable straps to form the backpack straps (see Figure 3), as taught by Moll.
Regarding claim 24, Moll as modified above would include the convertible bag according to claim 23, wherein each of the handle portions and the retractable straps comprises a fastener (16a,16b,21a,21b) for effecting said releasable attachment, and wherein fasteners of the handle portions are configured to cooperate with each other in the handbag configuration, or with the fasteners of the retractable straps in the backpack configuration, as taught by Moll.

Regarding claim 26, Moll as modified above would include the convertible bag according to claim 20, further comprising an auxiliary handle (31) configured such that the bag in its handbag configuration may be carried using both the handle and the auxiliary handle, as taught by Moll.
Regarding claim 27, Moll as modified above would include the convertible bag according to claim 25, wherein the retractable straps extend through an auxiliary aperture, or auxiliary apertures, in the bag, as taught by Martin, and are connected to the auxiliary handle, in as much as all parts of the modified Moll bag are connected to one another at least indirectly.  
Regarding claim 28, Moll as modified above would include the convertible bag according to claim 26, wherein each retractable strap is configured to slide within a passage defined within the convertible bag, as taught by Martin.
Regarding claim 30, Moll as modified above would include the convertible bag according to claim 25, but Moll fails to disclose wherein the auxiliary handle comprises two auxiliary handle portions releasably attached to each other. Moll appears to show a one piece auxiliary handle (31) but fails to disclose any criticality to such design. It would have been an obvious matter of design choice to a person of ordinary skill in the art at the time Applicant’s invention was filed to have made the auxiliary handle of Moll identical to the other main handle of Moll in terms of structure. That same person of ordinary skill in the art would have understood through their own available knowledge and reasoning that have two identical handles would allow a user to continue using the bag should the main handle break.
Regarding claim 33, Moll as modified above would include the convertible bag according to claim 21, wherein the backpack straps are separate to each other in the backpack configuration wherein in use, each of the backpack straps is configured to pass over a user's shoulder, as taught by Moll.

Allowable Subject Matter
13.	Claims 29 and 31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Examiner notes that claim 31 currently depends from claim 29. Should claim 31 be corrected per paragraph 7 above to depend from claim 30, claim 31 would be rejected in the same rejection along with claim 30.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

/JUSTIN M LARSON/               Primary Examiner, Art Unit 3734                                                                                                                                                                                         	3/29/22